Citation Nr: 9911892	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and others


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

In August 1998, the Board determined that the veteran had 
raised an issue that was inextricably intertwined with the 
claim for a total rating based upon individual 
unemployability.  The issue raised was entitlement to service 
connection for a psychiatric disorder as secondary to 
service-connected disabilities.  The case was remanded so 
that the RO could adjudicate that service connection issue, 
then review the claim for a total rating based upon 
individual unemployability.  It was also noted in the August 
1998 decision that the veteran had raised additional issues 
that were not inextricably intertwined, to include claims of 
clear and unmistakable error in prior rating decision.  These 
matters were referred to the RO for appropriate development.  

In a March 1999 rating decision, the RO determined that no 
revision was warranted in the decision to rate the veteran's 
skin disorder as a single entity.  Additionally, it was 
determined that no new and material evidence adequate to 
reopen the claim for service connection for a psychiatric 
disorder under 38 C.F.R. § 3.310 (1998) (secondary to the 
service-connected skin disorder) had been submitted.  

In April 1999, the veteran's representative submitted a VA 
FORM 646 pertaining to those denials which constitutes a 
Notice of Disagreement (NOD) sufficient to initiate the 
appellate process.  The veteran has not yet been provided a 
Statement of the Case (SOC) as to these issues nor has he 
been given the opportunity to respond thereto by substantive 
appeal.  Appellate review of these claims is deferred pending 
completion of the procedural development requested below in 
the indented portion of this decision.  38 U.S.C.A. § 7105 
(West 1991).  

In cases where a NOD is filed with an adverse rating 
decision, the claimant is entitled to an informative SOC.  
Failure to provide such a SOC is a procedural defect 
necessitating remand.  38 C.F.R. § 19.9 (a) (West 1991); and 
see Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); and 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

As described above, a timely NOD has been submitted regarding 
the claims of whether the decision to rate the veteran's skin 
disorder as a single entity was clearly and unmistakably 
erroneous and whether new and material evidence sufficient to 
reopen the claim for service connection for a skin disorder 
on a secondary basis has been submitted.  A SOC has not yet 
been issued on these issues, as required by law.  38 U.S.C.A. 
§ 7105(d) (West 1991).  And as pointed out in the August 1998 
remand decision, the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is inextricably intertwined with the service 
connection issue.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must prepare and send the 
veteran and his representative a SOC 
regarding the issues of whether the 
decision to rate the veteran's skin 
disorder as a single entity was clearly 
and unmistakably erroneous and whether 
new and material evidence sufficient to 
reopen the claim for service connection 
for a skin disorder on a secondary basis 
has been submitted.  

2.  These matters should then be returned 
to the Board for appellate review if they 
are perfected by a timely-filed 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991).  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold, supra 
at 130; see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (absent 
a NOD, a SOC, and a Form 1-9, the Board 
is not required to proceed to a 
decision).

3.  The appeal on the issue of 
unemployability benefits should be 
returned to the Board irrespective of 
whether either of the appeals referred to 
above is perfected.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



